Exhibit 10.09




PROMISSORY NOTE







$9,500 U.S.

Due Date: July 8, 2013




FOR VALUE RECEIVED, FUTURE ENERGY CORP. (the “Borrower”), unconditionally
promises to pay to the order of GEORGES PAQUET, (the “Lender”) the sum of $9,500
in United States of America funds, together with interest at the rate of Royal
Bank of Canada Prime Interest Rate plus 2% per annum on the principal amount
remaining unpaid, after as well as before demand or maturity or default,
calculated on an annual basis (on the basis of a year of 365 days for the actual
number of days elapsed) and payable on demand; PROVIDED that if the Borrower
fails to pay on demand any payment of principal or interest on this note, then
in such event the entire unpaid principal and all accrued and unpaid interest
thereon shall become and be forthwith due and payable without presentment,
notice, protest or demand of any kind (all of which are hereby expressly waived
by the Borrower).




The Borrower hereby agrees that the proper law of this instrument is the law of
the Province of British Columbia and that this instrument shall be governed by
and construed in accordance with the laws thereof and the undersigned agrees
that any legal suit, action or proceeding brought upon or arising out of or
relating to this instrument may be instituted in the courts of such Province and
the undersigned hereby accepts and irrevocably submits and attorns to the
exclusive jurisdiction of the said courts and acknowledges their competence and
agrees to be bound by any judgment thereof, provided that nothing herein shall
limit the right of the Lender to bring proceedings against the Borrower
elsewhere.







This Promissory Note is dated the 8th day of July 2012.










FUTURE ENERGY CORP.










Per: /s/ Georges Paquet

Georges Paquet, Chairman






